HUTCHESON, Circuit Judge
(concurring).
While I do not agree with the majority that appellant was not a mutual insurance company, I concur in the view that if it was not such company the sums taxed in each year represented unearned premiums received by an insurance company other than mutual or marine, and were therefore not taxable. While this concurrence reverses the case, I think I should give my reasons for saying that I cannot concur in the conclusion against mutuality. Out of a non-existent and purely imaginary large profit which the managers of the company might make, hut have not made and apparently will never make, the district judge and my brethren have evoked the specter of a condition which does not exist to deprive appellant of the mutuality it enjoys by statute and in fact. Taxation should proceed on actualities rather than imaginings and whatever might be said of the company if the large profits and unfair division which they have conjured up in fact existed, it certainly cannot be said of the present set up and operation that there was anything unconscionable or exorbitant about the meager amounts the managers received.